Appellant killed Manuel Salinas, was convicted of murder and his punishment assessed at fifteen years in the penitentiary.
Some trouble arose between appellant and deceased a week or ten days before the killing at a gambling house. At this time deceased had a pistol and invited appellant to come downstairs and shoot it out. Friends of appellant prevented him from going. Deceased made threats to kill appellant, some of which were communicated and others not. The night before the killing the parties met again at the same place. At this time appellant was drinking and apparently made an effort to renew the trouble, but was prevented by third parties. The next day about 3 o'clock deceased was in the same gambling resort when appellant entered, approached deceased and made some friendly overtures, which were met by deceased in like manner. At this point the evidence diverges. That for the state is to the effect that appellant then made an insulting remark to deceased, drew his gun and fired when deceased was doing nothing indicating a hostile purpose. The evidence for appellant on the contrary is to the effect that deceased drew his gun and fired first at appellant. Two shots were fired by each party. Appellant was wounded, some of the evidence indicating from shots fired by deceased after he had fallen.
Appellant sought a continuance on account of the absence of the witnesses Guzman, Samora and Costillo. The qualification to the bill complaining at the court's action in denying the continuance states that it was appellant's third application. The two last named witnesses appeared and testified. The application on its face shows that Guzman and Samora would testify to the same facts. In addition to Samora's evidence three other witnesses testified to the same facts which it was shown Guzman was expected to relate. No error was committed in overruling the application.
All other bills of exception relate to criticisms of the court's charge. The instructions given, in connection with the special charges which were submitted at appellant's request, have been examined in the light of the objections urged. If ground ever existed for some of the criticisms the instructions must have been changed to meet the objections as many now appear groundless. *Page 585 
The others are not thought to be meritorious. Considering the main charge and special charges together, appellant appears to have been protected in all his legal rights, and we perceive nothing that could have resulted to his injury.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.